 202DECISIONSOF THE NATIONALLABOR RELATIONS BOARDLynn-Edwards Corp.andChauffeurs,Teamsters andHelpers Local 150, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO.' Case 20-CA-18133July 29, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn October 29, 1986, the National Labor Rela-tions Board issued a Decision, Order, and Direc-tion of Second Election2 in this proceeding inwhich it affirmed the judge's rulings,findings, andconclusions and adopted his recommended Orderas set forth in the attached judge's decision. TheBoard in the absence of exceptions adopted proforma the judge's conclusions that the Respondenthad violated Section 8(a)(1) of the Act by threaten-ing employees with the loss of a profit-sharing planshould they become covered by a retirement plannegotiated by the Union, and by maintaining an eli-gibility provision in its Employee Stock OwnershipPlan (ESOP), and by related explanatory languagein its employee handbook and summary plan docu-ment,which unlawfully excluded employees fromparticipation in the plan.3The Respondent thereafter filed a petition toreview the Board's Order with the United StatesCourt of Appeals for the Ninth Circuit and theBoard filed a cross-application for enforcement. OnAugust 10, 1987, the court vacated the Board'sOrderandremanded the case to the Board.' Thecourt determined that the Respondent, in fact, hadadequately raised an exception to the judge's find-ing that the Respondent's ESOP eligibility provi-sion violated Section 8(a)(1) of the Act. According-ly, the court directed the Board on remand to con-sider three specified questions raised to the courtby the Respondent regarding its ESOP. Thesequestions are:1.IsLynn-Edward's ESOP a retirementplan or a profit sharing plan?IOn November 1, 1987, the Teamsters International Union was read-mitted to theAFL-CIOAccordingly,the caption has been amended toreflectthatchange2 282 NLRB 316'Chairman Stephens dissented in part,finding that the Respondent'sexceptions did in fact call into question the characterization of the ESOPChairman Stephens would have found that the Respondent'sESOP was aretirement plan, not a profit-sharing plan, and would have revised the re-medialorder to permitan amendmentto the eligibility provision that"makes the participation of bargaining unit employees in the ESOP amatter to be negotiated in the context of a collective bargaining agree-ment" 282 NLRB at 524 Lynn-Edwards Corp v NLRB,825 F 2d 413 (9th Cir 1987)2. Is the currentESOPeligibility provisionlawful?3.May Lynn-Edwards amend the eligibilityprovision in light of the principles ofRangaireCorp.,157 NLRB682 (1966)?By letter dated November 3, 1987, the Board ad-vised the parties that it had decided to accept theremand from the court and invited them to submitstatements of position with respect to the issuesraised by the remand.Thereafter,the Respondentand the Charging Party filed statements of position.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reconsidered this case in light ofthe court's decision,which we consider the law ofthe case, and the parties'statements of position,and has decided to affirm the judge's rulings, find-ings,and conclusions only to the extent consistentwith this Supplemental Decision and Order.Initially,we reaffirm our adoption of the judge'sfinding, to which it appears the Respondent has nottaken exception,that the Respondent violated Sec-tion 8(a)(1) of theAct on April 5,1983,when itspresident,Scarzella, told employees that the "unioncannot participate in ESOP"and its vice president,Riley,stated that "[a]ny employee who is amember of collective bargaining cannot be eligiblefor this[ESOP]plan." The basis for these viola-tions is fully set forth in the judge's attached deci-sion at section III,C,l,paragraphs 1-2.5We next proceed to an analysis of the questionsremanded to us by the court. To put the issue inperspective,we first note the following as back-ground.The Respondent'sESOP,in effect since 1977,was amended in 1983,retroactive to June 1, 1981.The amendment includes the following pertinentprovisions:ARTICLE IName andPurpose of Plan1.1NameThe EmployeeStock Ownership Plan estab-lished by theLYNN-EDWARDS CORPO-RATION,a California Corporation (Employerherein)shall be known as the Stock BonusEmployeeStockOwnership Plan (Plan herein)5Notwithstanding the later language in thejudge'sConclusion of Law3,which appearsto base this violation on a finding,which wereverseinfra, that the Respondent'sESOP is a profit-sharing plan, it is clear fromthe judge's earlier discussion that he based his findingof a violation inthese comments on the fact that, whether the ESOP wasa profit-sharingor a pension plan, the Respondent unlawfully threatened its employeeswith the loss of theESOPimmediately on their being represented by aunion290 NLRB No. 28 LYNN-EDWARDS CORP203and the Employee Stock Ownership Trust exe-cuted by Employer and EDWARD F. SCON-BERG, JR. and WALTER E. RILEY, (Trust-ees herein) shall be known as the EmployeeStock Ownership Trust (Trust herein).1.2.PurposeIt is the purpose of this plan to recognizethe contribution of the Employees to the suc-cessfuloperation of the Employer and toreward such contribution by establishing thesystem that would enable the employees to ac-quire through a Stock Ownership Plan equityownership in the Employer without diminish-ing take-home pay. A major portion of theEmployer contributions to the trust will be in-vested in stock of Employer, ,ARTICLE 3Eligibility and Participation.3.1Eligibility..- .However, notwithstanding any provi-sion to the contrary, no employee covered bya collective bargaining agreement between anEmployee representative and the Employershall become a Participant in the Plan, provid-ed that retirement benefits of said class of Em-ployees was the subject of good faith bargain-ing between the Employee representative andthe Employer, and said Employee's retirementbenefits are being funded pursuant to said col-lective bargaining agreements.The General Counsel argued to the judge thatthe eligibility provision in the amendment violatedSection 8(a)(1) of the Act and the judge agreed. Inso finding, the judge noted that inRangaire Corp.,157 NLRB 682 (1966), the Board found thatsimilarexclusionarylanguage ina pensionplanwas heldpermissible. The judge further noted the Respond-ent's argument that the exclusionary language of itsamendmentfell"within the parameters" ofRan-gaireand similar cited cases. The judge rejectedthis argument, noting that "the gravamen of theviolations in [the General Counsel's cited] cases aswell as the instant case involves the language in theemployers'`profit sharing plans'which automatical-ly preclude employees from enjoying the benefitsof such plans if they become covered bya 'retire-ment'plannegotiatedby the union [emphasisadded]." (Sec. III,C,1, par. 6.) Thus, in the judge'sestimate,the case turned on whether the Respond-ent's ESOP was a profit-sharing or a pension plan.The judge found it to be a profit-sharing plan andconcluded that an employer "may not, throughprovisions of a profit sharing plan, automaticallydeprive employees of benefits therefrom if theyelect to be covered by a retirement or pension plannegotiated by the union." (Sec. III,C,1, par. 8.) Hethus found the Respondent's amendment with itsunlawful exclusionary language violated the Act.This is the finding that the court has directed us toconsider on the merits by an analysis of the threequestions remanded to us. We answer those ques-tions now in the order set out by the court.1.Is Lynn-Edwards' ESOP a retirement plan or aprofit-sharing plan?The Respondent argues that its ESOP is a retire-ment plan as a matter of Federal statutory lawunder the Employee Retirement Income SecurityAct of 1974 (ERISA).6 The Charging Party takesthe position that the ESOP is a profit-sharing plan,and argues that although the Respondent's ESOPmay qualify for certain tax benefits under ERISA,this does not mean that the Respondent is not of-fering greater benefits to nonunion employees, suchas profit-sharingandretirement plans, than employ-ees represented by the Union, and is thus violatingSection 8(a)(1) of the Act. This argument is but an-other way of claiming that the Respondent's ESOPis a profit-sharing,plan.We now find Lynn-Edwards' ESOP to be a re-tirement plan within the meaning of ERISA. Inthis regard, we note that the Respondent's ESOPwas amended in 1983 retroactive to June 1, 1981,for the express purpose of causing the plan to be aStock Bonus ESOP under ERISA and to obtaintax-qualified status under ERISA and the InternalRevenue Code.7 Thus, the Respondent's ESOPwas designed to come within the statutory purviewofERISA.We have further considered thatESOPs, such as the one in question, are in fact cre-ated under and defined by ERISA and related reg-ulations."By statutory definition, an ESOP is an"individual account plan."9 An individual accountplan, in turn, by statutory definition, is a "pensionplan."10 Thus, individual account plans are, by def-inition, pension plans.Moreover, an examination ofthe ERISA definition of an employee pension bene-fitplan confirms that ESOPs are merely subspecies6 Pub L 93-406,88 Stat829 (codifiedas amended29 U S C §§ 1001-1462, and in various sectionsof 26 U S C )'The preambleto the Stock BonusEmployee Stock Ownership Truststates2The restatedplan and this restated trust constitutes the plan in-tended tocomply with andqualify under Section401(a) ofthe Inter-nalRevenueCode of1954, as an EmployeeStockOwnership Plan,which is defined inSection4975 (e)(7)(A) of said code, the Employ-ee RetirementIncome Security Act of 1974 particularlySection 407(d)(3)(a) and 407 (d)(6) and correspondingprovisions of the laws ofthe State of California6 The term"ESOP" is defined by ERISA at 29 US C § 1107 (d)(6)and by 29 C F R § 2550 407d-6 (1987)9 29 U S C § 1107 (d)(6)1029USC § 1002(34) 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof federally regulated employee retirement benefitplans. I 1We therefore find, contrary to the judge, thatESOPs, by statutory definition, are retirementplans, even if they are funded from the profits of acompany. Accordingly, we conclude that Lynn-Edwards' ESOP is a retirement plan within themeaning of ERISA for purposes of the case before12us.2. Is the current ESOP eligibility provision lawful?The-Respondent, relying onHandleman Co.,283NLRB 451 (1987), argues that its ESOP's eligibilityprovision is lawful. It also contends that becausethe provision is functionally identical to the excep-tion to minimum participation standards describedin 26 U.S.C. § 410(b)(3)(A) of the Internal Reve-nue Code, to find that the provision violates Sec-tion 8(a)(1)would be tantamount to finding thatthe language Congress chose to describe the excep-tiontominimumparticipation standards for taxqualification purposes also violates Section 8(a)(1)of the Act. The Charging Party, relying onKrogerCo., supra, argues that once it is determined thatthe Respondent's ESOP is a profit-sharing plan it isclear that the exclusionary language of the Re-spondent's plan is unlawful. It further asserts thatHandlemanisdistinguishable from the instant case.We find, for the following reasons, that the Re-spondent's ESOP eligibility provision does not vio-late Section 8(a)(1) of the Act.13As mentioned above, the Respondent's ESOPcontains an eligibility provision, which states:3.1Eligibility. . . [N]otwithstanding any provision to thecontrary, no employee covered by a collectivebargaining agreement between an Employeerepresentative and the Employer shall becomea Participant in the Plan, provided that retire-ment benefits of said class of Employees wasthe subject of good faith bargaining betweenthe Employee representative and the Employ-er, and said Employee's retirement benefits arebeing funded pursuant to said collective bar-gaining agreements.29USC § 1002 (2XA)'a Further, for the reasons set forth by Chairman Stephens at fn 8 ofhis prior concurring and dissenting opinion in thiscase and contrary totheUnion's contentionin its statementof position,we find that theBoard'sdecisions inKroger Co,164 NLRB 362 (1967), enfd 401 F 2d682 (6th Cir 1968), cert denied 395 U S 904 (1969), andWinn-DixieStores,224 NLRB 1418 (1976), enfd in part 567 F 2d 1343 (5th Cir1978), arenot inconsistentwith this holding"The Union'sargument isrejected because,asmorefully discussedabove, theplan is a retirementplan, not a profit-sharing plan,for the pur-poses of the case beforeusWe againnote that the finding that the dis-puted provisionis lawful is not inconsistent with the holding inKroger,supraIn finding that the Respondent's eligibility provi-sion does not violate Section 8(a)(1), we note thatthe provision does not automatically terminate theemployees' benefits upon selection of the Union asits exclusive representative. Rather, it provides thatthe benefits may only be terminated if two condi-tions are met. First, retirement benefits for the cov-ered employees must be the subject of good-faithbargaining. Second, the employees' retirement ben-efitsmust be funded pursuant to the collective-bar-gaining agreement. Thus, the employee's participa-tion in the Respondent's ESOP continues through-out the negotiation process and is discontinuedonlyin the event that a new retirement plan is fundedthrough the agreement. Finally, we note that theRespondent and the Union under this scheme main-tain the option, through good-faith negotiations, toeither continue coverage for employees under theRespondent's ESOP, or to negotiate for the substi-tution of a different plan, which may include stockownership features. Under these circumstances, it isclear that the Respondent's eligibility provisiondoes not run afoul of Section8(a)(1).143.May Lynn-Edwards amend the eligibility provi-sion in light of the principles of Rangaire Corp.,157NLRB 682 (1966)?The Respondent argues that this issue has beenrenderedmoot by the Board's decision in, interalga,Handleman Co.,supra, since both the languageand application of the disputed provision here areless restrictive concerning the eligibility of repre-sented employees than the eligibility provisions in-volved in that case. By contrast, the ChargingParty premises its argument on the assumption thatthe Respondent's ESOP is a profit-sharing plan, acontention that we have rejected above.We agree with the Respondent. Thus, althoughthe Respondent may, if it so desires, amend the eli-gibility provision in its ESOP in light of the princi-ples ofRangaire Corp.,there is no need to do sobecause the eligibility provision as written does notrun afoul of Section 8(a)(1).In conclusion, we find, contrary to the judge,that the Respondent's ESOP is a retirement planand that its eligibility provision does not violateSection 8(a)(1).Nonetheless, we reaffirm that partof the judge's Conclusion of Law 4 in which hefound that "Respondent has violated Section8(a)(1) of the Act . . . by maintaining those por-14 See,eg,Rangaire Corp,157NLRB 682, 683-684 (1966),TappanCo,228 NLRB 1389, 1390 (1977), enfd 607 F 2d 764 (6th Cir 1979),Ni-agaraWires,240 NLRB 1326, 1328 (1979),Sarah Neuman Nursing Home,270 NLRB 663, 680-681 (1984),Handleman Co,283 NLRB 451 (1987)In finding that the disputed provision does not violate Sec 8(a)(1), wealsonote the similarity between this provision and 26 U S C§ 410(b)(3)(A) LYNN-EDWARDS CORPtionsof existing booklets and documents whichcontain related explanatory material." It is clearthatby "existing booklets and documents" thejudge was referring to the Respondent's employeehandbook and summary plan document, and by"related explanatory material," it is clear the judgewas referring to the description in both documentsthat indicated that eligible for the ESOP were"[a]ll full-time employees, except those covered bycollective bargaining agreements."15 It is well set-tled that an employer violates Section 8(a)(1)through a-provision in, or a statement about, a planthat suggests that coverage of employees will auto-matically be withdrawn as soon as they becomerepresented by a union or that continued coverageunder the plan will not be subject to bargaining.See, e.g.,NiagaraWires,240 NLRB 1326 (1979),and cases cited therein. Accordingly, we find thedescription of the ESOP in the handbook and sum-mary plan document here violated the Act.16In so concluding, we findHandleman Co.,supra,andDallasMorning News,,285 NLRB 807 (1987),to be distinguishable on this point from the instantcase. InHandleman,unlike the present case, the ex-clusionary language contained in the respondent'seligibilityprovision, indicated that coverage forrepresented employees was subject to negotiationsand, thus, did not automatically withdraw or com-pletely foreclose, coverage for such employees. InDallasMorning News,employees represented by aunion had historically been excluded from cover-age from various sick-pay plans instituted by theemployer for the benefit of nonunion employees.Some of these plans were written and some werenot. The respondent subsequently drafted a writtenplan to provide a consistent policy in all depart-ments in which the employees had sick leave bene-fitsof one kind or another and indicated that theplan excluded "those covered by a collective bar-gaining arrangement."The Board reversed thejudge's finding there that the institution of thisplan, with its exclusion of "those covered by a col-lective bargaining arrangement," was a per se vio-lation of Section 8(a)(1). In doing so, the Boardnoted that in the past sick pay had been a subjectof negotiations between the respondent and theunion but that the parties had never entered into'5 The Respondent clearly was aware that the judge had found viola-tions basedon the languagein the handbook and summary plan docu-mentThus, we note that in its brief to the Board in support of its excep-tions to the judge's decision it specifically stated, at p 2, that the judge"found thatLynn-Edwardsmaintained an unlawfulexclusionary provi-sion initsprofit-sharing plan, in its employee handbook, and in its sum-mary plandocument "16 As the judge noted, these documents were in existenceduring theelection campaignWe therefore rind no basis to reconsider our prior de-terminationin the representation case to set aside the election and directa second election205contracts that provided a sick-pay plan. The Boardheld that "[w]ere theper seviolation found by thejudge to stand, an employer would effectively berequired to grant its unionized employeesanybene-fit that the nonunit employees possessed, or at leastwould not be able to provide accurate descriptionsof the details and scope of all its existing employeebenefits when non-unit employees were the benefi-ciaries of any plan in which the unit employeeswere not included." Noting that there was no alle-gation of bad-faith bargaining in. the .u(Qy-ees' not securing a sick-pay plan " oraegationthat the announcement of the plan was used as adevice to defeat the union, the Board dismissed thecomplaint allegation. In so holding, however, theBoard distinguished its decision inMelville Confec-tions,142NLRB 1334 (1963), enfd. 327 F.2d 689(7th Cir. 1964), cert. denied 377 U.S. 933 (1964), onwhich the judge had relied. The Board indicatedthat, inMelville,employer statements that suggest-ed that employees wouldautomaticallyforfeit anexisting benefit plan if they voted for a union in thepending representation election constituted a viola-tion of Section 8(a)(1). The statements in the em-ployee handbook and summary plan document herelikewise indicate that employees covered by a col-lective-bargainingagreementwillautomaticallyforfeit their entitlement to the ESOP and are there-fore unlawful.AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraphs 3 and 4of the judge's Conclusions of Law:"3.The Respondent has violated Section 8(a)(1)of the Act by threatening employees with loss ofthe Employee Stock Ownership Plan in the eventthey become represented by a union."4.The Respondent has violated Section 8(a)(1)of the Act by maintaining those portions of its em-ployee handbook and summary plan document,which contain language specifying that the Re-spondent'sEmployee Stock Ownership Plan ex-cludes full-time employees who are covered bycollective-bargaining agreements."AMENDED REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act, we shall order that it ceaseand desist therefrom, and that it take certain affirm-ative action to effectuate the policies of the Act.Accordingly,we shall order the Respondent toamend any existing employee handbooks or sum-mary plan documents so as to eliminate therefromany language which indicates that employees whoare covered by collective-bargaining agreements 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDautomatically will be excluded from the Respond-ent's Employee Stock Ownership Plan.ORDERThe NationalLaborRelations Board orders thattheRespondent,Lynn-EdwardsCorp.,NorthHighlands,California,itsofficers,agents,succes-sors, and assigns, shall1.Cease and desist from(a)Threatening employees with loss of Employ-ee Stock Ownership Plan in the event they becomerepresented by a union.(b)Maintaining those portions of the employeehandbook and summary plan document which con-tain language specifying that the Respondent's Em-ployee Stock Ownership Plan excludes full-timeemployees who are covered by collective-bargain-ing agreements.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policies of the Act.(a)Amend its existing employee handbook andsummary plan document so as to eliminate there-from any language that indicates that employeeswho are covered by collective-bargaining agree-ments automatically will be excluded from the Re-spondent'sEmployee Stock Ownership Plan.(b) Post at its North Highlands, California facili-ty copies of the attached notice marked"Appen-dix."' 7 Copies of the notice, on forms provided bythe Regional Director for Region 20, after beingsigned by the Respondent'sauthorized representa-tive,shall be postedby theRespondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(c)Notify theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.i' If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted byOrder of theNation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board -APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten you with loss of the Em-ployee Stock Ownership Plan in the event youbecome represented by a union.WE WILL NOTmaintain those portions of the em-ployee handbookand summary plan documentwhich contain language specifying that our Em-ployee Stock Ownership Plan excludes full-timeemployees who are covered by collective-bargain-ing agreements.WE WILL NOT in any like or related mannerinterferewith,restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL amend those provisions of our employ-ee handbook and summary plan document whichindicate that employeescovered bya collective-bargaining agreement automaticallywillbe dis-qualified from participating in our Employee StockOwnership Plan.LYNN-EDWARDS CORP.Carmen Plaza De JenningsandBoren Chertkov,Esqs.,forthe General Counsel.Dennis R.Murphy,Esq. (Diepenbrock,WulffPlant &Hannegan),of Sacramento, California,for the Re-spondent.Carol Livingston,Esq.,of Sacramento,California,for theUnion.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV,AdministrativeLaw Judge.Pursuant to notice,a hearing regardingthismatter washeld beforeme in Sacramento,California,on November29, 1983.' The initialcharge was filed on June 16, byChauffeurs,Teamsters and Helpers,Local150, affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and HelpersofAmerica (theUnion),and an amended charge wasfiled by the Unionon July 27Thereafter, on July 29,theRegionalDirector forRegion 20of theNational Labor Relations Board (theBoard)issued a complaint and notice of hearing allegingaviolationby Lynn-EdwardsCorp. (Respondent) ofIAll dates or time periods are within 1983 unless otherwise specified LYNN-EDWARDS CORPSection 8(a)(1) of the National Labor Relations Act (theAct).Pursuant to a representation petition filed by theUnion on April 7 in Case 20-RC-15616,, an election bysecret ballot was conducted on June 2. The tally of bal-lots reflects that of the approximately 79 eligible employ-ees, 16 cast ballots for. the Union and 53 cast ballotsagainst the Union. There were three challenged ballotswhich were insufficient in number to affect the results ofthe election. Subsequently, the Union filed timely objec-tions to the election. Pursuant to a Report on Objections,notice of hearing, and order consolidating cases issued bythe Regional Director on August 31, certain objectionswere consolidated with the instant unfair labor practiceproceeding for the purpose of hearing, ruling, and deci-sion by an administrative law judge.The parties were afforded a full opportunity to beheard, to call; examine, and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel2 and counsel for Respondent. 'On the entire record, and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent is a California corporation,with anoffice and place of business in North Highlands,Califor-nia, and is engaged in the wholesale sale and distributionof office products and supplies.Respondent, in thecourse and conduct of its business operations, annuallypurchases and receives products,goods, and materialsvalued in excessof $50,000 directlyfrom points outsidethe State of California.It is admitted,and I find,that Respondent is now, andhas been at all times material,an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and has been at alltimes material, a labor organization within the meaningof Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings are wheth-er the Respondent, pursuant to the provisions of its Em-ployee Stock Ownership Plan, unlawfully excluded em-ployees represented by a union from participation in theplan, and threatened its employees with loss of plan ben-efits if the employees were to unionize; and whethersuch conduct warrants the direction of a second election.2 The General Counsel's request to correct the transcript is granted207B.' The FactsOn April 4 the Union requested recognition from Re-spondent in an appropriate unit.3On April 5, the day following the Union's request forrecognition, but before the filing of the representationpetition, the Respondent held separatemeetingsfor unitemployees on each of three shifts. The Respondent wasrepresented by Jack Scarzella, president and chief execu-tive officer;Walter Riley, vice president in charge ofmarketing, and a trustee of Respondent's EmployeeStock Ownership Plan (ESOP);4 and Ken Saunders, Re-spondent's chief financial officer.President Scarzella's outline of the meetings reflectthat he began by telling the employees that the Companyhad received a claim for recognition by the Union andthat it-doubted whether the Union represented a majori-ty of its employees. He then went on to enumerate sixpoints under the general topic "UNIONS TELL YOUWHAT THEY CAN DO FOR YOU-NO GUARAN-TEE OF WAGE INCREASE OR SECURITY." Heapparently spoke negatively about the "LARGE UN-FUNDED VESTED LIABILITY" of the Teamsterspension plan,and then mentioned the Respondent'sESOP plan, telling the employees that "UNIONCANNOT PARTICIPATE IN ESOP." Scarzella testi-fied that although he did not read from the outline, he"essentially" followed it in conveying its meaning. Afterfurther statements regarding the costs of belonging to aunion andother matters, Scarzella introduced Riley andSaunders for the express purpose of discussing the Re-spondent's ESOP plan. Riley commenced this portion ofthe meeting by reading the following description of theplan:Lynn-EdwardsCorporationEmployee StockOwnership Plan (ESOP) was adopted on June 1,1977. ESOP is a voluntary program on the part ofcorporation'smanagement and its continuance andgrowth is dependent on contributions from profitswhich are not needed for growth, debt reduction,etc.ESOP is a form of retirement program designedto benefit the long term employee.The purpose of this plan is to recognize the con-tribution of the employees to the successful oper-ation of Lynn-Edwards and to reward their contri-bution by enabling the employees to acquire equityownership in the Corporation without diminishingtake home pay. A major portion of the Corporatecontribution to the Employee Stock OwnershipTrust will be invested in Lynn-Edwards Corpora-tion Stock. The value of the stock fluctuates withthe performance of the business.Any employee whoThe unit as describedhere is asfollows , .All shipping and receiving employees including stock pullers, stock-ers, returns, packers, shipping/strappers, maintenance employee driv-ers, and forklift operators employed by Lynn-Edwards Corporationat itsNorth Highlands, California facility, excluding office clericalemployees, salespersons, managerial employees,guards, and supervi-sors as defined in the Act'The record clearly shows, and I find, that Riley is a supervisor andagent of Respondent,as alleged 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis a memberof collectivebargaining cannot be eligiblefor thisplan.[Emphasis added.]After providing the detailsof the plan'soperation, in-cluding the vesting provisions,Riley told the employeesthat:All participating employees as of May 31, 1982will be receiving their individual statements in themail this week. This is being done to respect indi-vidual employee privacy.Scarzella testified that during additional group meet-ings subsequent to the April 5 meetings and followingthe filing of the representation petition, he did recall thathe compared the ESOP plan to the "contributory natureand the solidity" of the Teamsters' pension plan. Howev-er, according to Scarzella, the matter was not consideredto be a major point during the preelection campaign.The parties stipulated that all employees are furnishedwith Respondent's employee handbook, which contains adetailed summary of the ESOP plan. Significant portionsof the handbook summary are as follows:EMPLOYEE STOCK OWNERSHIP PLAN(ESOP)The purpose of this plan is to enable full timepermanent employees of the Company to share inthe growth and prosperity of the Company and toprovide participants with an opportunity to accu-mulate capitalfor their future economic security.The Plan is designed to do this without any deduc-tionsfrom participant's paychecks and without call-ing upon them to invest their personal savings Aprimary purpose of the Plan is to enable participantsto acquire a proprietary interest in the Company-consequently a major portion of the Employer Con-tributionsmade to the Trust will be invested inCompany stock.This Plan is administered by a Committee con-sisting of not less than three (3) nor more than five(5)members.All full-time employees,except those covered bycollective bargaining agreements,who have attainedthe age of 20 and have completed two (2) monthsof continuous service prior to the Plan Entry Dateof May 31st, are eligible to participate. [Emphasisadded.]Vesting Schedule:Vesting measures a Participant's right to receivethe value of the Employer's contributions whichhave been allocated to his account in the event heterminatesemployment for reasons other thandeath, disability or retirement.ESOP contributions are made from corporationfunds and are divided to all participants in sameproportions as their salary is to totalsalaries. It isimportant to note that no money is withheld fromthe employee's salary.The Plan is totally funded bytheCorporation and should be thought of as extrasalary being invested for each participant.[Emphasisadded.]In 1978 a "Summary Plan Document" was distributedto employees. This summary, inter alia, contains the fol-lowing:The purpose of this Plan is to enable participatingemployees of the Company to share in the growthand prosperity of the Company and to provide Par-ticipantswith an opportunity to accumulate capitalfor their future economic security. The Plan is de-signed to do this without any deductions from Par-ticipants' paychecks and without calling upon themto invest their personal savings.A primary purpose ofthe Plan is to enable Participants to acquire a proprie-tary interest in theCompany-consequently, a majorportion of the Employer Contnbutions made to theTrust will be invested in Company stock. This Planisadopted as an amendment of the Company'sProfit Sharing Plan, and the assets of the ProfitSharing Plan will be transferred to the Trusteeunder this Plan. The Plan is administered by a Com-mittee consisting of not less than three, no morethan five members. [Emphasis added.]2.When do I become eligible to participate?All full-time employees, except those covered bycollective bargaining agreements, who have attainedage 20 and have completed at least 2 months ofcontinuous service are eligible to participate as ofthe effective date of the Plan. [Emphasis added.]The documentary evidence indicates that theESOP plan, which has been in effect since 1977,was amended in 1983 retroactive to June 1, 1981.5The amendment, a document of some 37 pages,contains the following:ARTICLE IName and Purpose of Plan1.1NameThe Employee Stock Ownership Plan establishedby the LYNN-EDWARDS CORPORATION, aCalifornia corporation (Employer herein) shall beknown as the Stock Bonus Employee Stock Owner-ship Plan (Plan herein) and the Employee StockOwnershipTrustexecutedbyEmployer andEDWARD F. SCONBERG, JR. and WALTER E.RILEY (Trustees herein) shall be known as theEmployee Stock Ownership Trust (Trust herein).1.2PurposeIt is the purpose of this plan to recognize thecontribution of the Employees to the successful op-erationof the Employer and to reward such contri-bution by establishing the system that would enablethe employees to acquire through a Stock Owner-ship Plan equity ownership in the Employer with-out diminishingtake-home pay. A major portion of3The amendment does not denote the month and day in 1983 whenthe plan was amended This case was litigated on the premise that theamendmenthas been in effect atall times material LYNN-EDWARDS CORPthe Employer contributionsto the trust will be in-vested instock of Employer.ARTICLE 3Eligibility and Participation3.1Eligibility..However,notwithstanding any provision tothe contrary,no employee covered by a collectivebargaining agreement between an Employee repre-sentative and the Employer shall become a Partici-pant in the Plan, provided that retirement benefitsof said class of Employees was the subject of goodfaith bargaining between the Employee representa-tive and the Employer,and said Employee's retire-ment benefits are being funded pursuant to said col-lective bargaining agreements.C. Analysisand Conclusions1.The unfair labor practice caseBoth the Respondent'semployee handbook and itssummary plan document,copiesof which havebeen fur-nished to the employeessince 1977 or 1978, specify thatall employees are able to participate in the plan"exceptthose coveredby collectivebargaining agreements."Similarly,on April 5,the Respondent's president, Scar-zella, told the employees at a series of meetings that the"union cannot participateinESOP,"and Vice PresidentRiley stated that"Any employeewho is a member ofcollective bargaining cannot be eligible for this plan."Such statements by Scarzella and Riley are clearly viola-tive of the Act, asalleged.InNiagaraWires,240 NLRB 1326, 1327-1328 (1979),the Board found that virtually identical language appear-ing in a pension plan and summaries of the plan,consti-tuted a violation of Section8(a)(1)of the Act. TheBoard stated-While,asRespondent notes, the Board hasindeed found violations under the Act based on anemployer's unlawful conduct in implementing a re-strictive eligibility provision to deprive otherwiseeligible employees of benefits,or by explicitly usingthe eligibility restriction as a coercive device duringan election campaign,3it is clear that such conductisnota sine qua nonfor finding a violation in thisarea.Rather,we have consistently stated that themere maintenance and continuance of a provision ina pension plan, making lack of union representationone of the qualifications for eligibility to participatetherein,itself tends to interfere with,restrain, andcoerce employees who are otherwise eligible in theexercise of their self-organizational rights.4Here,Respondent's plan,in limiting eligibility to employ-ees who arenotcovered by a collective-bargainingagreement, in effect, conditions eligibility on the un-represented status of the employees. It is clear thatRespondent publicized this restriction by distribut-ing summaries of the plan to its employees a fewweeks before they were scheduled to vote in the209union election.While there is no reason to assumethat the distribution of the plan was unlawfully mo-tivated,the communication and the continued exist-ence of such an exclusionary eligibility requirementnecessarily exert a coercive impact on the employ-ees. It is for this reason that an employee benefitplan which restricts coverage to unrepresented em-ployees isper seviolative of Section 8(a)(1) of theAct, regardless of whether the employer adds to themisconduct by implementing the restriction or ex-ploiting it during an organizing campaign.5'See,e g , Firestone Synthetic Fibers Company,157NLRB1014, 1018, 1019(1966), enforcement denied 374 F2d 211(1967),Sunshine Food Markets,Inc,174 NLRB 497, 504 (1969)*See,eg, Jim O'Donnell,Inc,123 NLRB 1639, 1643(1959),MelvilleConfections,Inc, 142 NLRB 1334,1338 (1963),enfd 327F 2d 689(7th Cir 1964), cert denied 377 U S 933 See alsoAMSteigerwald Co,236 NLRB 1512 (1978)5See, e g,White Sulphur Springs Company,d/b/a GreenbrierHotel,216 NLRB 721, 727 (1975),Sunshire Food Markets, Inc,174NLRB 497, 504(1969),Goodyear Tire & Rubber Company,170NLRB 539, 550(1968),modified in part 413 F 2d 158 (6th Cir1969),Dura Corporation,156 NLRB 285, 288, 289 (1965), enfd 380F 2d 970(6th Cir 1967)Further, even assuming the exclusionary language of theamendment to the plan,supra,isnot unlawful,and thatScarzella and Riley simply misrepresented the provisionto the assembled employees,as the Respondent main-tains, their statements are nevertheless unlawful.Thus, inRangaireCorp.,157NLRB 682, 684(1966), the Boardfound under similar circumstances that although the ex-clusionary language of the plan was not unlawful,never-theless a "plainly misleading statement of fact which pur-ports to exclude the possibility of bargaining over con-tinuation of an existing condition of employment inter-fereswith the protected right of employees to engage incollective bargaining"See alsoTappan Co.,228 NLRB1389 (1977).It is therefore clear,and I find,that thesimilarmisleading statements by Scarzella and Rileyduring the course of the April 5 group meetings wereper se unlawful and violative of Section 8(a)(1) of theAct.InRangaire,supra at 683,the Board found that lan-guage in a pension plan excluding"any person coveredby a collective bargaining agreement entered into withthe employer,which agreement does not provide forcoverage of such person by this plan"was permissible.Similarly,inTappan,supra at 1390, the language in the"retirement savings benefit plan" which was further de-scribed as"Tappan Company Retirement Savings PlanforNon-Bargaining Unit Employees"was not found' tobe unlawful,in that it did not automatically excludeunion employees,but rather provided that they would beexcluded only if they become members "of a bargainingunit recognized for the purpose of collective bargaining,and for whom the Company maintains or contributes toan employee benefit plan pursuant to agreement with thecollective bargaining representative for the unit."The Respondent contends that the exclusionary lan-guage in its amendment to the plan falls within the pa-rameters of the cited cases,and is therefore lawful be- 210DECISIONS OF THENATIONALLABOR RELATIONS BOARDcause,as statedby theBoard inSolo Cup Co.,176 NLRB823 at fn. 3 (1969):This does not mean of course, that an employermay not advise his employees, in a noncoercivefashion, that pensions for those in the unit are sub-ject to bargaining and that if a separate pension planfor those in the unit is agreed upon, coverage in theexisting plan will not be maintained, i.e., the em-ployer is not obligated to provide "double cover-age."The General Counsel, however, citingSolo Cup,supraKroger Co.,164 NLRB 362 (1967), enfd 401 F.2d 682(6thCir. 1968), cert. denied 395 U.S. 904 (1969), andWinn-Dixie Stores,224 NLRB 1418 (1976), enfd. in perti-nent part 567 F.2d 1343 (2d Cir. 1978), maintains that thelanguage is unlawful because of the nature of Respond-ent's plan. As argued by the General Counsel, the grava-men of the violations in the foregoing cases as well asthe instant case involves the language in the employers'"profit sharing plans" which automatically preclude em-ployees from enjoying the benefits of such plans if theybecome covered by a "retirement" plan negotiated bythe union. Thus, profit-sharing plans and retirementplans, as characterized by the Board, are different enti-ties.Profit-sharing plans are essentially dependent on anemployer's current and future profits and, as in the in-stant case, constitute a bonus for employees whose ef-forts have enabled the company to make a profit Asstated in the Respondent's employee handbook, the con-tributions are to be viewed as "extra salary." Indeed, theamendment to the plan renames it to reflect that it is a"Stock Bonus" plan designed to reward the employeesfor their contributions to the Respondent's success. Al-though certainly more elaborate, the plan, in essence,may be viewed as similar to an annual Christmas bonusrewarding employees for a job well done; and indeed,the value of the bonus to the employees may diminishwith time, as the benefits are dependent on the value ofthe Respondent's stock upon the employees' retirement.In contrast, retirement plans or pension plans, as contem-plated or discussed by the Board in the foregoing cases,are not subject to the vicissitudes of an employer's busi-ness operations, but rather are customarily funded on adifferent basis, ensuring regular contributions and stabili-ty.The fact that Respondent's plan is sometimes denomi-nated as a retirement plan by the Respondent in the van-ous documents or speeches referred to above does notalter the plan's essential purpose. As the Board has statedinWinn-Dixie,supra at 1419, the fact that "enjoyment ofthe benefits derived from Respondent's contributions isdeferred until a point of time normally associated withretirement," is not a determinative factor.On the basis of the foregoing, I find that Respondent'sESOP plan is a profit-sharing plan within the purview ofthe aforementioned cases. It is clear that an employermay not, through provisions of a profit-sharing plan,automatically deprive emplo) ees of benefits therefrom ifthey elect to be covered by a retirement or pension plannegotiated by the union. Because this is precisely the ex-press intentof thelanguage in Respondent'sprofit-shar-ing plan,such provisionsare unlawful.I therefore con-cludethat by maintaining such an unlawful exclusionaryclause in itsprofit-sharing plan Respondent has violatedSection 8(a)(1) of the Act, asallegedWinn-Dixie Stores,supra;Solo CupCo.,supra;Kroger,supra.-2.The representation caseInsofar as the record shows, and as found above, theRespondent has maintained an unlawful exclusionaryprovision in its profit-sharing plan during all times mate-rialThe amended plan was in existence during the elec-tion campaign,aswere the employee handbook and thesummary plan document.Immediately before the filingof the petition,and as a direct consequence of theUnion's request for recognition, the Respondent empha-sized language contained in the employee handbook andsummary plan document, by telling the employees thatthe benefitsof the ESOPplanwere not available tounion-representedemployees.6Further,duringthecourse of the postpetition campaign,Respondent admit-tedlymentioned its ESOP plan to the employees, forpurposes of comparison with the Union's retirement plan.It is clear that conduct violative of Section 8(a)(1) asfound here is, a fortiori,conduct which interferes with afree and untrammeled choice in the election.FederatedDepartment Stores,241NLRB 240, 253 fn.38 (1979);Dal-Tex Optical Co.,137 NLRB1782, 1786(1962).Re-spondent contends that the ESOP plan was not consid-ered byRespondent to be a significant issue during thepreelection campaign and therefore should not constitutegrounds for setting the election aside The Board statedinEnola SuperThrift,233 NLRB409 (1977),the "onlyrecognized exception to this policy [of finding that con-duct violative of Section 8(a)(1) constitutes a fortiori in-terferencewith a free election] is where the violationsare such that it is virtually impossible to conclude thatthey could have affected the results of the election." Ap-plying this test to the instant factual situation, it is clearthat Respondent's contention is without merit.Moreover,Ifind no merit to Respondent's similar ar-gument that because the vote was overwhelminglyagainst union representation,itwould serve no usefulpurpose to conduct a second election.It is clear that"whether certain conduct warrants setting aside an elec-tion does not turn on the election results, but rather onits likelihood to coerce prospective voters to cast theirballots in a particular manner."United Broadcasting Co.,248 NLRB 403,404 (1980).The Respondent's profit-sharing plan is a financial ben-efitwhich, it may reasonably be presumed,significantlyaffects each unit employee. Indeed,theRespondent,when confronted with the Union's request for recogni-tion, deemed it expedient to present the employees withthe details and benefits of the plan in an effort to per-6 It is well-established that prepetition conduct may be considered forpurposes of evaluating objections insofar asit lends meaning and dimen-sion to postpetition conduct orassists in its evaluationArthur Briggs, Inc ,265NLRB 299 (1982),Maywood, Inc, 251NLRB 979 fn 4 (1980),Dressler Industries,231 NLRB 591 (1978),Parke Coal Co,219 NLRB 546(1975) LYNN-EDWARDS CORP.suade them that not only was a union unnecessary, butthat selecting a union would result in their exclusionfrom the plan. I therefore conclude that, under the cir-cumstances,it isnecessary to recommend that a secondelection be conducted.7CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Respondent has violated Section 8(a)(1) of theAct by threatening employees with loss of a profit-shar-ing plan inthe event they become covered by a retire-ment plan negotiated by the Union.4.The Respondent has violated Section 8(a)(1) of theAct by maintaining article 3.1, Eligibility, of its amendedprofit-sharing plan which unlawfully excludes employeesfrom participation in the plan, and by maintaining thoseportions of existing booklets and documents which con-tain related explanatorymaterial5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7A separate,unrelatedelection objection was withdrawn by the Unionat the hearing2116.By the unfair labor practice found above, the Re-spondent has interfered with the freedom of choice of itsemployees in the representation proceeding, and it is rec-ommended that the election in Case 20-RC-15616 heldon June 2, 1983, be set aside and that a second electionbe conducted.THE REMEDYHaving found that Respondent violated and is violat-ing Section 8(a)(1) of the Act, I recommend that it berequired to cease and desist therefrom and from in anylikeor related manner interfering with, restraining, orcoercing its employees in the exercise of their rightsunder Section 7 of the Act, and take certain affirmativeaction described here, including the posting of an appro-priate notice attached hereto as "Appendix [omitted frompublication]."Having found that Respondent violated Section 8(a)(1)of the Act by maintaining article 3.1 "Eligibility" of itsamended profit-sharing plan, it is recommended that Re-spondent cease and desist from further maintaining theparagraph.Further,Respondent shall be ordered toamend the plan and any existing employee bookletsand/or publications so as to eliminate therefrom any lan-guage which suggests that employees covered by a re-tirementplanresultingfromcollectivebargainingthrough a union will be disqualified from participating inRespondent's profit-sharing plan[Recommended Order omitted from publication.]